DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Killian et al (US. 2015/0322559 A1) in view of Liu (US. 2015/0004822 A1).
In Regards to Claim 1:
	Killian teaches a fluid resistant insulator (Paragraph 23, preventing water from contacting the metal component), comprising a part (102) having a surface and electrically insulating properties (104); a superhydrophobic sealant (106) to the surface (104) of the part (102) having the electrically insulating properties; and the part (102) with the superhydrophobic sealant (106) applied to allow the superhydrophobic sealant (106) to dry. (Paragraph 23, Use of a superhydrophobic layer 106 as a sealant improves the corrosion resistance and bio-fouling resistance of the base layer 104 when compared to base layers that do not utilize a superhydrophobic layer 106.) (Paragraph 30, the superhydrophobic layer 106 is cured utilizing induction heating.)
	Killian does not teach a connector

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claim 1.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 1 in order to properly applying superhydrophobic sealant to the surface of the part for use in the connector.  
In Regard to Claims 2 and 10:
	Killian teaches wherein curing the part with the superhydrophobic sealant (106) includes heating the part (102) with the superhydrophobic sealant (106) to accelerate the curing. (Paragraph 30, the 
superhydrophobic layer 106 is cured utilizing induction heating.)
In Regard to Claims 3 and 11:
Killian teaches the part (102).
Killian does not teach the connector.
Liu teaches a connector (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to 
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 3 and 11.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 3 and 11 in order to remove the part from the connector in order to retrofit the connector to have fluid resistance.  
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 1, Killian teaches the part (102).
Killians does not teach the connector.
Liu teaches the connector (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claim 4.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 4 in order to receive the part after the part has been manufactured and before the connector has been assembled.  
In Regard to Claims 5 and 12:

Killians does not teach the connector.
Liu teaches the connector (Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Liu's teaching of the use of the connector as a modification in the Killian multilayer coating system in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 5 and 12.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 5 and 12 in order to transport the part with the superhydrophobic sealant to a final manufacturing location for manufacture of the connector in a similar manner as an untreated part would be transported.
In Regard to Claims 6 and 13:
Killian teaches superhydrophobic sealant (106), the part (102)
	Killian doesn’t teach colorant.
However, it would have been an obvious before the effective filing date of design choice to have colorant to the superhydrophobic sealant, since applicant has not disclosed that the colorant solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without colorant to the superhydrophobic sealant to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  

It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 6 and 13 in order to apply a colorant to the superhydrophobic sealant to indicate that the part has been treated with the superhydrophobic sealant.
In Regard to Claims 7 and 14:
Killian teaches superhydrophobic sealant (106), the part (102)
	Killian doesn’t teach marking or labeling.
However, it would have been an obvious before the effective filing date of design choice to have marking or labeling to the superhydrophobic sealant, since applicant has not disclosed that the marking or labeling solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without colorant to the superhydrophobic sealant to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 7 and 14.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 7 and 14 in order to mark or label the part with the superhydrophobic sealant to indicate that the part has been treated with the superhydrophobic sealant.
In Regard to Claims 8 and 15:

Superhydrophobic sealant (106), the surface (104) of the part (102).
Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claims 8 and 15.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claims 8 and 15 in order to apply the superhydrophobic sealant to the part includes at least one of dipping the part into a volume of the superhydrophobic sealant or spraying the superhydrophobic sealant onto the surface of the part.
In Regards to Claim 9:
Killian teaches a method for forming a fluid resistant component (Paragraph 23, preventing water from contacting the metal component), comprising: 
a part (102) having a surface (104); and configured to be used as at least one of an insulator (104) or an electric shield; a superhydrophobic sealant (106) to the surface (104) of the part (102); and the part (102) with the superhydrophobic sealant (106) applied to allow the superhydrophobic sealant (106) to dry.

(Paragraph 23, Use of a superhydrophobic layer 106 as a sealant improves the corrosion resistance and bio-fouling resistance of the base layer 104 when compared to base layers that do not utilize a superhydrophobic layer 106.) (Paragraph 30, the superhydrophobic layer 106 is cured utilizing induction heating.)
	Killian does not teach a connector
	Liu teaches a connector (Fig. 1).

Thus Killian as modified by (Liu) discloses all the claimed limitations except for the method step recited in claim 9.
It would have been obvious before the effective filing date to follow the method steps as required by the steps of claim 9 in order to properly applying superhydrophobic sealant to the surface of the part for use in the connector.  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhard et al. (US. 20100264651) in view of Killian et al (US. 2015/0322559 A1).
In Regards to Claim 16:
Erhard teaches a connector (20) having: 
a first portion including a conductive pin (the proximal end 20a into the socket 11); a second portion having a conductive socket (11) configured to receive the conductive pin (the proximal end 20a into the socket 11) to facilitate an electrical connection between the conductive pin (the proximal end 20a into the socket 11) and the conductive socket (11); 
Erhard does not teach a part configured for use in at least one of the first portion or the second portion as an insulator or an electrical shield and having a surface that has been cured with a superhydrophobic sealant to provide water resistant properties to the part.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Killian's teaching of the use of the superhydrophobic sealant as a modification in the Erhard connector in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
In Regards to Claim 17:
Erhard teaches the connector of claim 16 further comprising a housing (See Reproduced Drawing 1) configured to house at least one of the conductive pin (the proximal end 20a into the socket 11) or the conductive socket, wherein the part (21) is the insulator and is configured to be located in the housing (See Reproduced Drawing 1) such that the insulator resists moisture ingress into the housing (See Reproduced Drawing 1).
In Regards to Claim 18:
Erhard teaches the connector of claim 16 wherein the part (21) is the electrical shield and is configured to reduce electrical interference of at least one of the conductive pin (the proximal end 20a into the socket 11) or the conductive socket, and

Killian teaches wherein the part (102) includes a metal such that the superhydrophobic sealant (106) reduces a likelihood of corrosion of the metal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Killian's teaching of the use of the superhydrophobic sealant as a modification in the Erhard connector in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
In Regards to Claim 19:
All claim limitations are discussed with respect to Claim 16, Erhard does not teach wherein the surface that has been cured with the superhydrophobic sealant is an entire surface of the part.
Killian teaches wherein the surface (104) that has been cured with the superhydrophobic sealant (106) is an entire surface of the part (102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Killian's teaching of the use of the superhydrophobic sealant as a modification in the Erhard connector in order to provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  
In Regards to Claim 20:

However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have the superhydrophobic sealant has a thickness that is less than or equal to 100 micrometers (0.04 thousandths of an inch), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. To provide a corrosion and/or bio-fouling resistance for a metal component in a marine environment (Killian, Pg. 1, Paragraph 5).  

    PNG
    media_image1.png
    444
    813
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831